Case 16-31602            Doc 1899        Filed 11/12/19 Entered 11/12/19 10:39:20                      Desc Main
                                         Document      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION



                                       :
 In re                                 :                              Chapter 11
                                       :
 KAISER GYPSUM COMPANY, INC., et al.,1 :                              Case No. 16-31602 (JCW)
                                       :
           Debtors.                    :                              (Jointly Administered)
                                       :


                        AMENDED NOTICE OF PROPOSED AGENDA OF
                          MATTERS SCHEDULED FOR HEARING ON
                         THURSDAY, NOVEMBER 14, 2019, AT 9:30 A.M.


                          UNCONTESTED MATTER GOING FORWARD

1.   Debtors' Motion for an Order Approving Settlement with Ash Grove Cement
Company. [Docket No. 1878]

         a.       Related Pleadings:

              i.     Notice of Filing of Executed Settlement Agreement with Ash Grove
         Cement Company [Docket No. 1896]

         b.       Objection Deadline: November 8, 2019

         c.       Status: This matter is going forward.


Requests for telephonic appearances should be directed to hearings@ncwd.net.




                      [REMAINDER OF PAGE INTENTIONALLY BLANK]



1       The Debtors are the following entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc.
(7313). The Debtors' address is 300 E. John Carpenter Freeway, Irving, Texas 75062.

                                                   {00331732 v 1 }1
Case 16-31602      Doc 1899     Filed 11/12/19 Entered 11/12/19 10:39:20           Desc Main
                                Document      Page 2 of 2




This, the 12th day of November, 2019.
                                           RAYBURN COOPER & DURHAM, P.A.

                                           By:      /s/ John R. Miller, Jr.
                                                    John R. Miller, Jr.
                                                    N.C. State Bar No. 28689
                                                    1200 Carillion, 227 West Trade Street
                                                    Charlotte, NC 28202
                                                    (704) 334-0891

                                           Counsel to the Debtors and Debtors in possession




                                        {00331732 v 1 }2
